Citation Nr: 0509256	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  95-23 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for emphysema, 
status post pneumothorax, currently evaluated as 30 percent 
disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.

3.  Entitlement to service connection for mitral valve 
prolapse, claimed as secondary to service-connected 
emphysema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The veteran served on active duty from August 1984 to 
February 1987.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1995 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied an increased disability 
rating for the veteran's service-connected emphysema.

This case also comes before the Board on appeal from a May 
1997 hearing officer's decision by the VA RO, which denied 
the veteran's claim of entitlement to a total rating for 
compensation purposes based on individual unemployability.

The veteran appeared at a hearing held at the RO on December 
20, 1996.  A transcript of that hearing has been associated 
with the record on appeal.

This case was before the Board previously in February 2003 
when the Board undertook additional development of the 
appellant's claim pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2).  However, 38 C.F.R. § 19.9(a)(2) was 
invalidated by the United States Court of Appeals for the 
Federal Circuit (hereinafter, "the Federal Circuit").  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  Therefore, in August 2003 this 
case was remanded by the Board to the RO for initial 
consideration of the additional evidence.  The Appeals 
Management Center (AMC), in Washington, D.C., undertook the 
development requested by the Board and in March 2005 
transferred this case to the Board.

In a December 12, 2002 statement, the veteran requested 
service connection on a secondary basis for chronic 
bronchitis, sinusitis, sarcoidosis, coronary artery disease, 
anemia, sleep apnea, and a lumbar spine disability to include 
degenerative disc disease.  In a December 24, 2002 statement, 
the veteran requested an increased (compensable) disability 
rating for his service-connected subcutaneous nodules on the 
plantar surfaces of his feet.  These issues are referred to 
the RO for appropriate development.


REMAND

In a March 9, 2005 letter, the veteran wrote, "I . . . 
request either a video-conference or in-person hearing with 
the Board . . . through the Atlanta RO, whichever becomes 
open sooner!"  The veteran has clearly requested a hearing.  
A hearing before a Veterans Law Judge should be scheduled.

A remand is also required in order to accord due process 
regarding the issue of entitlement to service connection for 
mitral valve prolapse, claimed as secondary to service-
connected emphysema.  In a May 1996 rating decision, the RO 
denied the veteran's claim.  In March 1997 the RO received 
the veteran's Notice of Disagreement with the decision on 
that issue.  Because no Statement of the Case (SOC) has been 
provided on this issue, the veteran has not had an 
opportunity to perfect an appeal.  In a case in which a 
claimant has expressed timely disagreement in writing with a 
rating action of the RO, an appeal has been initiated, and 
the RO must issue a statement of the case.  The Board must 
remand this issue to the RO for that purpose.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (holding 
that where a notice of disagreement is received by VA, the 
appellate process has commenced and the appellant is entitled 
to a Statement of the Case on the issue).

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  Regarding the issues of entitlement 
to an increased evaluation for emphysema, 
status post pneumothorax, currently 
evaluated as 30 percent disabling, and 
entitlement to a total rating for 
compensation purposes based on individual 
unemployability, schedule the veteran for 
whichever type of hearing can be more 
expeditiously scheduled-a 
videoconference hearing with a Veterans 
Law Judge or a hearing at the RO before a 
traveling Veterans Law Judge.

2.  Regarding the issue of entitlement to 
service connection for mitral valve 
prolapse, claimed as secondary to 
service-connected emphysema, furnish a 
statement of the case (SOC) to the 
veteran and his representative and give 
them the opportunity to respond thereto.  
The SOC should set forth all pertinent 
laws and regulations, and should include 
a discussion of the application of those 
laws and regulations to the evidence.

If the claim remains denied, notify the 
veteran and his representative of the 
time limit within which an adequate 
substantive appeal must be filed and of 
the requirements for an adequate 
substantive appeal in order to perfect an 
appeal of the issue.  If, and only if, a 
timely and adequate substantive appeal is 
received, the claim should then be 
returned to the Board for further review, 
as appropriate.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


